Case: 3:14-cr-00023-TMR-MRM Doc #: 165 Filed: 09/02/20 Page: 1 of 1 PAGEID #: 1719




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                              Plaintiff,            :       Case No. 3:14-cr-023
                                                            Also 3:20-cv-181

                                                            District Judge Thomas M. Rose
       -   vs   -                                           Magistrate Judge Michael R. Merz

DEMIAN PINA,

                              Defendant.            :



       ORDER ADOPTING REPORT AND RECOMMENDATIONS


                The Court has reviewed the Report and Recommendations of United States

Magistrate Judge Michael R. Merz (ECF No. 164) whom this case was referred pursuant to 28

U.S.C. § 636(b) and noting that no objections have been filed thereto and that the time for filing

such objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and

Recommendations.

       Accordingly, it is hereby ORDERED that Defendant’s Motion for a Certificate of

Appealability (ECF No. 163) be DENIED.



       DONE and ORDERED in Dayton, Ohio, this 2nd day of September, 2020.

                                             *s/Thomas M. Rose

                                                              Thomas M. Rose
                                                         United States District Judge

                                                1
